Opinion by
Judge Hargis :
There being no reply to appellee’s, Grant's, plea alleging that he is a housekeeper with a family residing on the land and therefore entitled to a homestead, it was the court’s duty to treat those allegations as true; but it was error not to adjudge that the remainder of the proper!}' not covered by the homestead was subject to the appellant’s lien.
The court should have appointed a commissioner to lay off the homestead, and after that was done decree a sale of the remainder for the payment of appellant’s demand, which is a lien upon the property subject to any homestead right the appellee, Grant, may have, except as to the improvements which will have to be paid by that portion of the property they may adjoin after the homestead may be set off and the parties on proper pleadings allowed a hearing on the validity of the improvements. The taxes must be borne ratably according to the value of the whole property.
Judgment reversed and cause remanded for further proceedings consistent with this opinion.